Weaver, J.
Defendant pleaded guilty of embezzlement by an agent of over $100, MCL 750.174; MSA 28.371, and of being an habitual offender, *446second offense, MCL 769.10; MSA 28.1082. She was subsequently sentenced to a prison term of to 15 years. She now appeals as of right. We affirm.
Defendant claims the court erred in accepting her guilty plea regarding the habitual offender, second offense, charge, claiming that she did not receive timely notice of the charge.
Defendant concedes that the supplemental information charging her with being an habitual offender was properly filed within fourteen days of her arraignment on the underlying charge. People v Shelton, 412 Mich 565; 315 NW2d 537 (1982). On February 6, 1990, defendant received notice that the supplemental information had been filed. She pled guilty of this charge more than a month later, on March 13, 1990. As this Court has previously ruled, a defendant need not receive actual notice of the filing of a supplemental information within fourteen days of arraignment on the underlying felony. People v Hays, 164 Mich App 7; 416 NW2d 358 (1987). The rule is that the defendant must receive actual notice within a sufficient amount of time before pleading guilty, so that the defendant can meaningfully and knowingly participate in the plea proceeding. Id.
Here, defendant received actual notice of the supplemental information more than a month before she pleaded guilty of being an habitual offender, second offense. Clearly, notice was sufficiently timely to allow defendant to knowingly plead.
Finding no error, we affirm.